Statement by the President
Ladies and gentlemen, the Conference of Presidents has asked me to make a statement on the events in the Middle East. The debate will take place on Wednesday afternoon in the presence of the Chairman of the Council of Foreign Ministers, Czech Foreign Minister Schwarzenberg. I mention this because it was not quite clear. We have put a lot of effort in and found him very willing to be with us, although he will have to travel to South Africa on the same day, if only for a limited time I would like to take this opportunity to thank the Czech Presidency most sincerely for this.
Ladies and gentlemen, whilst we are holding a plenary session at the start of the New Year here, people are once again dying in the Middle East.
Personally, and I am sure the same goes for most of us, I find I have a painful sense of déjà vu when I see the pictures on the television.
In the name of the European Parliament, I would like to express my deepest regret on the escalation of the Gaza conflict between Israel and Hamas.
I say quite categorically: it is not acceptable for people to suffer, for violence to continue and for United Nations employees to come under fire. How far must the spiral of violence go until sense and reason prevail?
The violence must cease immediately on both sides. The firing of rockets on Israeli towns and cities by Hamas is completely unacceptable and deserves the harshest criticism and we must not forget that it was Hamas who ended the ceasefire. Yet the proportionality of the means employed in the response must not be disregarded.
All people in the Middle East have the same worth. The inalienable right of a state to protect itself does not justify violent actions, the primary consequence of which is the suffering of the civilian population.
The people in the Gaza Strip must be given urgent help. A Palestinian is worth the same as an Israeli or a European or an American - all people on this earth are equal. We must not allow a worsening of the humanitarian situation!
As responsible politicians, we must be prepared to decisively contribute to finding a permanent way out of this spiral of violence in the short term.
Attempting to reduce security to purely military aspects is doomed to failure, in my opinion. Therefore, there can be no exclusively military solution to the problem in the Middle East. A political solution must be reached in the end. Above all, this means learning lessons from the failure of the previous approach. Therefore, it is a matter of taking measures that are not only viable but also, and above all, sustainable.
Over the past few days I have been in contact by telephone with the Israeli President, Shimon Peres, the President of the Palestinian Authority, Salam Fayyad, the Speaker of the Knesset, Dalia Itzik, and of course with the EU High Representative for the Common Foreign and Security Policy, Javier Solana, who has been in the region for quite some time now.
I have also been in contact with the Vice President of the Euro-Mediterranean Parliamentary Assembly because I am currently Chairman of that Assembly, the President of the Jordanian Parliament, Abdel Hadi Al-Majali, the President of the Italian Chamber of Deputies, Gianfranco Fini and the President of the Moroccan Parliament, Mustapha Mansouri
I have always made it clear in all these conversations that the European Parliament is fully behind the demands formulated by the Council of Ministers on behalf of the European Union and confirmed by the resolution of the Security Council of the United Nations on 8 January 2009.
It is depressing that this legally binding resolution of the Security Council, from which the Americans abstained so that it could be carried, is disregarded by both sides in the conflict, which is to say both Israel and Hamas.
An immediate and permanent ceasefire must come into force. This ceasefire must be achieved with the mediation of Egypt and the involvement of all players. Immediate and unhindered access to humanitarian aid must be ensured and the United Nations Work and Relief Agency (UNRWA) enabled to continue its humanitarian activities unhindered. And I would also like to say: not just for three hours a day!
When even the humanitarian organisations and the United Nations have to stop their work because the warring parties do not observe their neutrality, we have reached an unacceptable low point with regard to international law and humanity.
The third requirement is to intensify the peace process. The only viable basis for permanent peace is, and remains, a two-state solution with Israel and Palestine as sovereign states within secure borders.
The European Union, together with the members of the Quartet on the Middle East, with moderate Arab partners and with all participants in the conflict, must bring about a rapid resumption of the peace negotiations under the umbrella of the United Nations. However, a comprehensive solution also clearly requires reconciliation and, in particular, a reconciliation between the Palestinian factions.
Today we must question the method we have used so far in what we have called the 'peace process'. We could still assume until a few weeks ago that we were on the right track with the negotiations despite the well-known difficult environment and barely discernible progress. The international community and, first and foremost, we, as the European Union, have supported these negotiations through our strong commitment and we have given financial aid to create the basic conditions for establishing a Palestinian state.
But was this commitment politically strong enough? We must ask ourselves this question. In the meantime, we are again in the process of escalation. It is understandable that, in times of crisis management, we tend to think in the short term. We actually need an immediate ceasefire right now and a complete withdrawal of Israeli forces, as required by the UN Security Council.
Experience over recent decades has taught us that peace in the Middle East cannot come from the region alone. However, it also true that it will not be possible without reconciliation between the hostile parties in the conflict.
Therefore, the international community must be prepared to promote peace in the Middle East more than ever before so that the bitter events of past decades do not remain bitter experiences for decades to come.
International forces can and must help to secure a ceasefire. Therefore, we must all make efforts to ensure that the Egyptian-French plan to institute an international mechanism to secure Gaza's borders will be a success and it must, of course, be dependent as a priority upon a cessation of the smuggling of arms and rockets into the Gaza area. The European Union had already announced in its action strategy paper at the start of the Annapolis process that it is prepared to become involved in this way.
But let me highlight one thing in particular: deployment of European and international security forces may not guarantee a ceasefire in the short term. It must pursue a clear political objective of creating the required trust for the conclusion of peace talks by guaranteeing security for Israelis and Palestinians alike. This means that by the deployment of some troops, which is only viable with a solid mandate, political influence will be increased on all sides in order to find a peaceful solution.
We need not only the repeated commitment to peace which we have so often formulated as our goal in the past. What we need is the willingness not only to aim for peace but to achieve it, and in fact before the hatred built up over decades escalates further and unleashes a conflagration.
In closing, I would like to remind you that 2008 was the European Year of Intercultural Dialogue. I would also like to remind you how much we as the European Parliament have done to make this year a year of hope and we are setting political priorities that emphasise that the clash of cultures is not the law of nature.
Worldwide reactions to the war in Gaza show how quickly attempts at intercultural dialogue can be destroyed when they are overtaken by the reality of the images that we see daily on the news. Worse still is the fact that this reality plays into the hands of extremists and fundamentalists whose goal is not peace but to continue the spiral of confrontation.
Violence breeds more violence. This concept cannot be repeated often enough. Dialogue and negotiations are the only way out of this crisis. Both are not ends in themselves but must be conducted bravely with the aim that the people of Israel and Palestine can live in real security, in peace and with respect for their dignity.
(Applause)